DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 02/16/2022.
Claims 1, 9, and 17 are amended. 
Claims 4, 5, 12, 13, 20 and 21 are cancelled. 
Claims 1-3, 6-11, 14-19 and 22-30 are pending.
Claims 1-3, 6-11, 14-19 and 22-30 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. 
103
Regarding claims 1, 9 and 17, Burns discloses wirelessly detecting, by a wireless probe module installed in the broadcast device, information about end-user devices (column 4, line 1-42, column 6, line 1-16, column 16, line 1-16); 
Burns- the automated banking machine may include at least one output device in operative connection with the at least one computer. Also, the auto mated banking machine may include a plurality of proximity sensors in operative connection with the at least one computer… the card reader may include an 

 reporting, by the broadcast device, the information about end-user devices to the payment system(column 6, line 17-37); 
Burns- ATM may be operative to communicate with a host banking system 42 to enable a consumer to perform such exemplary transaction functions as withdrawing cash from an account through operation of the cash dispenser device 20, depositing checks or other items with a depository device, performing a balance inquiry for a financial account and transferring value between accounts. (column 6, line 30-37)

receiving, at the broadcast device, data corresponding to a push condition, wherein the data corresponding to the push condition is sent from the payment system when the payment system determines that the information about end-user devices satisfies the push condition, the push condition being preset for the user account (column 14, line 51-67, column 17, line 1-67, column 18, line 1-67, column 19, line 1-67, column 21, line 38-43); 
Burns- in an exemplary embodiment the bank number may be used to specify a name of a directory on the hard drive of the machine to store the text-to-speech file. Each directory may correspond to a different human language, so that all text-to-speech files stored in a particular directory correspond to the same human 

outputting, from the broadcast device, a voice sound preset to correspond to the push condition(column 7, line 16-23, column 14, line 51-67, column 17, line 1-67, column 18, line 1-67, column 19, line 1-67); 
Burns- Such information may further include stored data for producing audio outputs such as MP3 or WAV sound files 56 which include verbal instructions for operative states of the ATM. Such stored data for producing audio outputs may also include alphanumeric text messages 54 (also referred to herein as “text-to-speech data'), which may be used by the computer 30 to generate audible verbal instructions for operative states of the ATM… Depending on the language preference of the user operating the machine, terminal control software in the ATM is operative to access the screen data and text-to-speech data which corresponds to the language preferred by the user.  (column 7, line 16-23, column 19, line 21-24)
 

receiving, at the broadcast device from the payment system, a payment result parameter corresponding to the payment request(Figure 8; column 16, line 51-67, column 17, line 1-67); 
Burns- the text-to-speech data may be transferred to the machine from a remote server Such as a host banking system. Although, in exemplary embodiments, host banking system software may be updated to accommodate the transfer of text-to-speech data to ATMs, a (step S212). (column 16, line 51-67, column 17, line 1-67)

retrieving, by the broadcast device, basic audio data stored in a memory of the broadcast device, wherein the basic audio data is based upon the payment request and includes audio payment result data, and audio currency type data(Figure 8, 9; column 2, line 59-67, column 3, line 1-15, column 11, line 60-67, column 12, line 1-40, column 13, line 65-67,  column 14, line 41-50); 
Burns- audible verbal instructions may be produced directly from hardware devices and/or software programs operating in the ATM which are capable of synthesizing human language words, sentences, syllables and other human language communication Sounds…. In addition, the ATM may be operative to produce further audible outputs 254-257 which verbally describe the number associated with the key that was pressed. In the exemplary embodiment, as each key is pressed, the ATM may be operative to determine a new current amount of value. The last two keys pressed may correspond to the fractional portion of the amount Such as the cents portion in U.S. currency… may cause the ATM to produce a further audible output 260 which verbally indicates the current amount stored in the memory of the ATM… the ATM may include audio output devices 

    PNG
    media_image1.png
    530
    378
    media_image1.png
    Greyscale

combining, as combined audio data, the audio payment result data, the payment result parameter, and the audio currency type data(Figure 8, 9; column 3, line 43-48, column 7, line 33-45, column 14, line 1-23); 
Burns- The new audio system may be operative to accept and adjustably mix together inputs from a plurality of audio sources, including multimedia inputs such as MP3 streams, Voice inputs Such as from WAV files, and system keyboard and/or prompting beeps… the Sound system device may be operative to selectively mix and amplify a plurality of different audio input signals to generate an amplified audible output signal…. The controller 350 may include an amplifier 362 and mixing circuits 364 which are operative to selectively amplify and mix the audio input signals together to produce one or more amplified audio signals.   (column 3, line 43-48, column 7, line 33-45, column 14, line 1-23)


Burns- Once the withdrawal has been authorized, the ATM may be operative to change to a tenth state 300 represented in FIG. 12. In this state the exemplary embodiment of the ATM may produce both a visible output 302 and an audible output 304 which indicate that the ATM is in the process of dispensing the requested amount. (column 13, line 12-17)


    PNG
    media_image2.png
    328
    498
    media_image2.png
    Greyscale

outputting, from the broadcast device, a payment result audio notification that includes a message of a payment result based on the payment result audio signal; and (Figure 8, 9; column 13, line 1-29, column 14, line 33-67); 
Burns- In the eleventh state the ATM may be operative to produce both a visible output 312 and an audible output 314 which indicate that the consumer may take 

periodically reporting, by the broadcast device and to the payment system, device data Page: 3 of 11 the broadcast device, wherein the broadcast device is unbound from the user account upon a determination by the payment system that the broadcast device is a security risk. (column 14, line 51-67, column 19, line 31-64); 
Burns- providing monitoring software on the ATM which is capable of detecting and retrieving text-to-speech data from legacy messages originally designed for other types of ATM configuration data… The monitoring software may be operative responsive to the detection of state message to retrieve State information from the messages and store the state information in a single state file….(column 14, line 51-67, column 19, line 31-64)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 17 recite functions exclusively of the “broadcast device”. The scope of the independent claims has been established as functions of the “broadcast device”. Claims 25-30 are therefore unclear and indefinite. First, the claims recite function of the “payment system”, a different entity and one outside the scope of the “broadcast device”. Secondly, the presented functions of the “payment system” call to question the possible entities performing claims that do not expressly recite the entity performing them. The claims are unclear and indefinite as to the claimed scope and the unrecited entities performing each limitation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-10, 16-18, 24, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (7,494,053) (“Burns”), and in view of  Hunter et al. (2013/0297422) (“Hunter”).

Burns- the automated banking machine may include at least one output device in operative connection with the at least one computer. Also, the auto mated banking machine may include a plurality of proximity sensors in operative connection with the at least one computer… the card reader may include an RFID reader or other wireless reader device that is capable of wirelessly retrieving account information from a card or other object placed near the reader.  (column 4, line 1-6, column 6, line 9-12)

reporting, by the broadcast device, the information about end-user devices to the payment system(column 6, line 17-37); 
Burns- ATM may be operative to communicate with a host banking system 42 to enable a consumer to perform such exemplary transaction functions as withdrawing cash from an account through operation of the cash dispenser device 20, depositing checks or other items with a depository device, performing a balance inquiry for a financial account and transferring value between accounts. (column 6, line 30-37)

receiving, at the broadcast device, data corresponding to a push condition, wherein the data corresponding to the push condition is sent from the payment system when the payment system determines that the information about end-user devices satisfies the 
Burns- in an exemplary embodiment the bank number may be used to specify a name of a directory on the hard drive of the machine to store the text-to-speech file. Each directory may correspond to a different human language, so that all text-to-speech files stored in a particular directory correspond to the same human language… Depending on the language preference of the user operating the machine, terminal control software in the ATM is operative to access the screen data and text-to-speech data which corresponds to the language preferred by the user.  (column 17, line 1-47, column 19, line 21-24)

outputting, from the broadcast device, a voice sound preset to correspond to the push condition(column 7, line 16-23, column 14, line 51-67, column 17, line 1-67, column 18, line 1-67, column 19, line 1-67); 
Burns- Such information may further include stored data for producing audio outputs such as MP3 or WAV sound files 56 which include verbal instructions for operative states of the ATM. Such stored data for producing audio outputs may also include alphanumeric text messages 54 (also referred to herein as “text-to-speech data'), which may be used by the computer 30 to generate audible verbal instructions for operative states of the ATM… Depending on the language preference of the user operating the machine, terminal control software in the ATM is operative to access the screen data and text-to-speech data which 
 
receiving, at the broadcast device from the payment system, a payment result parameter corresponding to the payment request(Figure 8; column 16, line 51-67, column 17, line 1-67); 
Burns- the text-to-speech data may be transferred to the machine from a remote server Such as a host banking system. Although, in exemplary embodiments, host banking system software may be updated to accommodate the transfer of text-to-speech data to ATMs, a (step S212). (column 16, line 51-67, column 17, line 1-67)

retrieving, by the broadcast device, basic audio data stored in a memory of the broadcast device, wherein the basic audio data is based upon the payment request and includes audio payment result data, and audio currency type data(Figure 8, 9; column 2, line 59-67, column 3, line 1-15, column 11, line 60-67, column 12, line 1-40, column 13, line 65-67,  column 14, line 41-50); 
Burns- audible verbal instructions may be produced directly from hardware devices and/or software programs operating in the ATM which are capable of synthesizing human language words, sentences, syllables and other human language communication Sounds…. In addition, the ATM may be operative to produce further audible outputs 254-257 which verbally describe the number associated with the key that was pressed. In the exemplary embodiment, as each 

    PNG
    media_image3.png
    653
    466
    media_image3.png
    Greyscale


combining, as combined audio data, the audio payment result data, the payment result parameter, and the audio currency type data(Figure 8, 9; column 3, line 43-48, column 7, line 33-45, column 14, line 1-23); 
Burns- The new audio system may be operative to accept and adjustably mix together inputs from a plurality of audio sources, including multimedia inputs such as MP3 streams, Voice inputs Such as from WAV files, and system keyboard and/or prompting beeps… the Sound system device may be operative to selectively mix and amplify a plurality of different audio input signals to generate an amplified audible output signal…. The controller 350 may include an amplifier 362 and mixing circuits 364 which are operative to selectively amplify and mix the audio input signals together to produce one or more amplified audio signals.   (column 3, line 43-48, column 7, line 33-45, column 14, line 1-23)

generating, by the broadcast device, a payment result audio signal from the combined audio data(Figure 8, 9; column 7, line 33-67, column 13, line 12-17, column 14, line 1-50); 
Burns- Once the withdrawal has been authorized, the ATM may be operative to change to a tenth state 300 represented in FIG. 12. In this state the exemplary embodiment of the ATM may produce both a visible output 302 and an audible output 304 which indicate that the ATM is in the process of dispensing the requested amount. (column 13, line 12-17)


    PNG
    media_image2.png
    328
    498
    media_image2.png
    Greyscale

outputting, from the broadcast device, a payment result audio notification that includes a message of a payment result based on the payment result audio signal; and (Figure 8, 9; column 13, line 1-29, column 14, line 33-67); 
Burns- In the eleventh state the ATM may be operative to produce both a visible output 312 and an audible output 314 which indicate that the consumer may take the dispensed amount of cash and a receipt from the ATM. In addition, the verbal instructions 316 of the audible output may further describe the locations of the opening through which cash is delivered and the opening through which a receipt is delivered on the ATM. (column 13, line 21-28)

periodically reporting, by the broadcast device and to the payment system, device data Page: 3 of 11 the broadcast device, wherein the broadcast device is unbound from the user account upon a determination by the payment system that the broadcast device is a security risk. (column 14, line 51-67, column 19, line 31-64); 
Burns- providing monitoring software on the ATM which is capable of detecting and retrieving text-to-speech data from legacy messages originally designed for other types of ATM configuration data… The monitoring software may be operative responsive to the detection of state message to retrieve State information from the messages and store the state information in a single state file….(column 14, line 51-67, column 19, line 31-64)

Burns does not disclose receiving, at a broadcast device from a payment system, a binding success message indicating that a device identifier of the broadcast device is bound to a user account, wherein the broadcast device maintains a long network connection for querying a binding status between the broadcast device and the user account, in response to the payment system successfully processing a payment request for the user account and identifying, based on the device identifier, the broadcast device, wherein the broadcast device is unbound from the user account upon a determination by the payment system that the broadcast device is a security risk.

Hunter teaches receiving, at a broadcast device from a payment system, a binding success message indicating that a device identifier of the broadcast device is bound to a user account, wherein the broadcast device maintains a long network connection for querying a binding status between the broadcast device and the user account (¶ 59, 87, 88, 124, 137, 184, 196, 230, 232, 349, 350, 479, 483, 487);
Claim Interpretation – According to the disclosure (¶ 48, 49, 68, 87), “After accessing the Internet, the smart broadcasting device can establish a long 106, and is usually sent and received by using the communications module 105… after binding the device identifier to the merchant account, the payment system can further check whether the corresponding smart broadcasting device is online, in other words, check whether the corresponding smart broadcasting device establishes a long connection to the payment system. In response to determining that the smart broadcasting device is online… the smart broadcasting device can establish a long connection to the payment system based on a stored address of the payment system if the Wi-Fi connection is normal, and can send a binding query request to the payment system after establishing the long connection.” For the purpose of claim interpretation and based on the disclosure, maintaining a “long connection” means the broadcast device is online.
Hunter -  In another embodiment, the display 2504 may be connected to the Internet and may directly receive transmissions from a central server. For example, the display 2504 may receive data packets from the Internet via a WiFi transceiver… the proximity broadcast receiver may be registered as relating to a trusted service for the user of the wireless identity transmitter, and therefore the central server may transmit return messages that identify the user. As another example, the user of the wireless identity transmitter may have set privacy permissions (or settings) during a registration procedure with the central server 3675 may utilize the system-on-chip 3678 to exchange data over a wireless local area network, such as by communicating with a WiFi router. (¶ 184, 349, 350, 487)

in response to the payment system successfully processing a payment request for the user account and identifying, based on the device identifier, the broadcast device (¶ 76, 77, 84, 127, 366, 373, 391);
Claim interpretation- “in response to the payment system successfully processing a payment request for the user account and identifying, based on the device identifier, the broadcast device”. The limitation recites functions of the payment system and is outside the function of the claimed structure of the broadcast device. 
Hunter- the central server may transmit messages to devices (e.g., local servers, proximity broadcast receivers, etc.) associated with registered services that include customer behavior information indicating…redeemed loyalty points for a purchase, and/or redeemed a coupon… the central server may identify relevant marketing information to transmit based on previous behaviors of customers (e.g., previous walking routes through the retail store, average time dwelling in a particular department, repeat visits, previous purchases, etc.), and may involve loyalty or rewards programs. For example, the central server may identify relevant marketing information that includes a coupon for a product that the customer has purchased before. As another example, the marketing information 

wherein the broadcast device is unbound from the user account upon a determination by the payment system that the broadcast device is a security risk. (¶ 61, 167, 168, 185, 213)
Claim Interpretation – “so that the broadcast device is unbound from the user account upon a determination by the payment system that the broadcast device is a security risk”. According to the disclosure (¶ 73, 90), “the smart broadcasting device can periodically report device data of the device to the payment system… In response to determining that the operating system version number is the latest and the speaker firmware number is correct, the payment system can determine that the corresponding smart broadcasting device is not at a security risk… if the unbound query result is received, it can be determined that the account binding is abnormal, and then the LED status indicator can be controlled to flash a red light for prompting. In response to determining, based on the LED status indicator, that the account binding is abnormal, the merchant can check by using the client, to resolve binding abnormality in time, thereby alleviating a problem that payment result audio cannot be broadcasted due to the binding abnormality.” The language “so that the broadcast device is unbound from the user account upon a determination by the payment system …” is a result and therefore has not patentable weight (Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in 
Hunter -  the proximity broadcast receiver may continuously be in a monitoring mode, or begin listening for particular identifiers in response to an alert (or search activation message) received from a central server… the proximity broadcast receiver may generate a sighting message based on information from the received broadcast message and other associated data. In particular, the sighting message may include an identifier specific to the wireless identity transmitter that transmitted the received broadcast message, such as a rolling identifier (i.e., an encoded device identifier), MAC address, or other unique code that may be used to identify the particular wireless identity transmitter. In alternate embodiments, the wireless identity transmitter's identifier may be received as part of a pairing process. The other associated data may include various information related to the receipt of the broadcast message, such as the time the proximity broadcast receiver received the broadcast message, location information, the proximity broadcast receiver's identification information, related services (e.g., associated merchants), and signal strength information. In other words, the proximity broadcast receiver may associate data about present 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Burns (column 27, line 57-60), which teaches “Such other types of self-service terminals may include kiosks, voting machines, ticket dispensers, vending machines, or any other terminal which includes a plurality of user accessible devices”  and Hunter (¶ 59), which teaches “proximity broadcast receivers may be stationary devices (or “stationary proximity broadcast receivers”) permanently positioned throughout places (e.g., buildings, retail stores, etc.) or alternatively may be mobile devices configured to operate as proximity broadcast receivers (or “mobile proximity broadcast receivers”)”  in order to provide businesses the benefit of providing customized services (Hunter; ¶ 2-7).
Regarding claims 2, 10 and 18, Hunter teaches wherein the wireless probe module is a Wi-Fi probe module (¶ 161, 165, 190, 224, 349).  

Regarding claims 26, 28 and 30, Hunter teaches in response to determining that the broadcast device is a security risk (¶ 213, 300),  sending, by the payment system and to a client device associated with the user account, a security prompt (¶ 215, 300, 301-5, 312, 313).  
Claims 3, 7, 11, 15, 19, 23, 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (7,494,053) (“Burns”), in view of  Hunter et al. (2013/0297422) (“Hunter”), and further in view of Barnett et al. (2015/0271150) (“Barnett”).
Regarding claims 3, 11 and 19, Neither Burns nor Hunter teach wherein the device data comprises an operating system version number and a speaker firmware number.  Barnett teaches wherein the device data comprises an operating system version number and a speaker firmware number(¶ 52, 59, 71, 81, 95, 96, 99, 106, 108, 123, 186, 192, 233, 234).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Burns, Hunter, and Barnett (¶ 62, 195, 196) which teaches “ the audit report may include information associated with one or more devices associated with the merchant and/or the status of each of the one or more devices associated with the merchant…a device status (e.g., “active”, “lost”, “tampered”, “stored”, etc.),”  in order to check whether a device has been tampered with and ensure the correct registered device is used for a secure transaction (Barnett; ¶ 7-9, 52, 59, 71).

Regarding claims 25, 27 and 29, Barnett teaches determining, by the payment system, that the operation system version number is not the latest (¶ 95, 99, 105, 106, 137, 161, 192, 218); and in response to determining that the operation system version number is not the latest, determining, by the payment system, that the broadcast device is a security risk (¶ 95, 99, 105, 106, 137, 161, 192, 218).  
Claims 6, 14 and 22, are rejected under 35 U.S.C. 103 as being unpatentable over Burns (7,494,053) (“Burns”), in view of  Hunter et al. (2013/0297422) (“Hunter”),  and further in view of Corl (2014/0276143) (“Corl”).
Regarding claims 6, 14 and 22, Hunter teaches sending, by the broadcast device, a binding query request to the payment system to query whether the broadcast device is bound to the user account (¶ 59, 87, 88, 124, 137, 196, 230, 232); receiving a query result returned by the payment system (¶ 59, 87, 88, 124, 137, 184, 196, 230, 232); in response to receiving a query result indicating  that the broadcast device is bound to the user account (¶ 75, 89, 91, 140-142, 167, 189-190, 227, 376, 426, 434, 438-441), and in response to receiving a query result indicating  that the broadcast device is not bound to the user account (¶ 61, 167, 168, 185, 213). Neither Burns nor Hunter teach outputting a first light-driving signal to drive an LED status indicator to output a first light signal; outputting a second light-driving signal to Filed: October 10, 2019 Page: 4of16 drive the LED wherein the status indication mechanism includes a multi-colored light-emitting diode (LED) device, and wherein each status of the medical device corresponds to a different light color emitted by the LED device”  in order to visually inform users about the status of a device (Corl; ¶ 2, 3, 72).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carlson et al. (9,449,327) – teaches the merchant alert and detection of user presence 
Hemphill et al. (8,806,209) (“Hemphill”) – teaches scanning code for request to bind device with account.
Feng et al. (2016/0342974) – teaches payment transaction and “broadcasting” 
Win et al. (2018/0247296) – teaches the broadcast device and interactions with the end users
Ren et al. (9,954,691) – teaches unbinding intelligent devices from user accounts
Arentz (2014/0201069) – teaches proximity devise and audio outputs.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685